Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 1 of 7 Page ID #:1524




                       EXHIBIT 3
                    TO THE DECLARATION OF
                    TATIANA G. AVAKIAN ISO
                         PLAINTIFF’S
                      MOTION TO REMAND
  Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 2 of 7 Page ID #:1525

                                                                                                  Stanley D. Saltzman
                                                                                                        Alan S. Lazar

                                                                                                   Tatiana G. Avakian
                                                                                                        Aaron D. Boal
                                                                                                         Karen I. Gold
Tatiana G. Avakian                                                                                     Joel M. Gordon
tavakian@marlinsaltzman.com                                                                         Cody R. Kennedy
                                                                                                  Marissa A. Mayhood
                                                                                                    Stephen P. O'Dell
                                                                                                       Corey S. Smith

                                                   February 17, 2021

        Brandon R. McKelvey
        Allison S. Hyatt
        Timothy B. Nelson
        MEDINA McKELVEY LLP
        983 Reserve Drive
        Roseville, CA 95678


                 Re:          Patton v. Midwest Construction Services, Inc.
                              United States District Court, C.D. Cal., Case No.: 2:19-cv-08580-JFW-MAA
        Dear Tim:
                 We write to further meet and confer with you regarding Defendant Midwest Construction
        Services, Inc. dba Trillium Construction/Drivers’ (“Defendant”) Notice of Removal and
        Supplemental Declaration of Tim Sturgeon. We have received and reviewed Mr. Sturgeon’s
        supplemental declaration. Although the supplemental declaration corrects certain issues, it
        creates a host of new concerns, as it is based on evidence that is neither reasonable nor
        competent, it still miscalculates some variables, and fails to address our previous concerns of
        competent evidence to support a violation, at any rate. We cannot help but note that in this
        Supplemental Declaration, Mr. Sturgeon has dramatically changed his prior sworn testimony, yet
        he still cannot establish that even his newly discovered numbers (which have been drastically
        reduced from the prior numbers to which he attested) are any more reasonably arrived at than the
        prior numbers he has now revoked. For the reasons discussed below, we do not believe that
        Defendant has satisfied, by a preponderance of the evidence, the $5,000,000 amount-in-
        controversy requirement under the Class Action Fairness Act of 2005 (“CAFA”).
        I.       Legal Standard
                A defendant’s good faith allegation that the amount-in-controversy exceeds the
        jurisdiction threshold will suffice unless challenged; however, if challenged, Defendant bears the
        burden of proving the propriety of federal court jurisdiction by “a preponderance of the
        evidence.” Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 977 (9th Cir. 2013); see also
        Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 553-55 (2014) (“[e]vidence
        establishing the amount is required”). Under this burden, a defendant must provide evidence
        establishing that it is “more likely than not” that the amount in controversy exceeds that
        amount.” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). In a removal
        jurisdictional dispute, the defendant has not only “the burden to put forward evidence showing
        that the amount in controversy exceeds $5 million,” but also the burden “to persuade the court
        that the estimate of damages in controversy is a reasonable one.” Ibarra v. Manheim Invs., Inc.,
Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 3 of 7 Page ID #:1526
   Patton v. Midwest Construction Services, Inc.
   February 17, 2021
   Page 2

   775 F.3d 1193, 1197 (9th Cir. 2015). “While a defendant’s assumptions need not be proven, they
   must “have ‘some reasonable ground underlying them.’ ” Arias v. Residence Inn by Marriott,
   936 F.3d 920, 922 (9th Cir. 2019) (quoting Ibarra, 775 F.3d at 1198-99; emphasis added.)
           Most recently, the Ninth Circuit has discussed the different standards a defendant must
   meet regarding the amount-in-controversy under CAFA, depending on whether the jurisdictional
   attack is “facial” or “factual” in nature. For a “facial” attack, the Court accepts the allegations as
   true, and draws reasonable inferences in defendant’s favor, when “ ‘determin[ing] whether the
   allegations are sufficient as a legal matter to invoke the court’s jurisdiction.’ ” Salter v. Quality
   Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020) (citing Leite v. Crane Co., 749 F.3d 1117, 1121
   (9th Cir. 2014) When a “facial attack” is asserted, the defendant does not need to provide
   evidentiary submissions to support its assumptions, but needs to provide “plausible allegations of
   jurisdictional elements.” Salter, 974 F.3d at 964 (citing Ibarra, 775 F.3d at 1197; Arias, 936 F.3d
   at 922.)
           In contrast, a “factual attack” challenges the truth of the factual allegations regarding the
   amount in controversy. Salter, 974 F.3d at 964. “When a factual attack is mounted, the
   responding party ‘must support her jurisdictional allegations with ‘competent proof’ ... under the
   same evidentiary standard that governs in the summary judgment context.’ ” Id. (citing Leite,
   749 F.3d at 1121; underline added); see also Harris v. KMI Industrial, Inc., 980 F. 3d 694, 700
   (9th Cir. 2020) (“[a] factual attack … need only challenge the truth of the defendant’s
   jurisdictional allegations by making a reasoned argument as to why any assumptions on which
   they are based are not supported by evidence; emphasis added.)
           Plaintiff’s allegations in the forthcoming motion to remand, and as set forth herein, will
   assert various “factual attacks” regarding Defendant’s calculations of the CAFA amount-in-
   controversy. Thus, Defendant must provide “competent evidence” to support its assumptions in
   reaching the jurisdictional amount, which Defendant has failed to do, here. As discussed further
   below, even with the Sturgeon supplemental declaration, Defendant still has failed to meet its
   strict burden of producing competent evidence in support of its amount-in-controversy
   calculations.
   II.     Defendant’s Assumptions Lack “Reasonable Ground,” and Are Unsupported by
           “Competent Evidence”
           Defendant has presented no “competent evidence,” as it is required to do, and relies on
   the same type of evidence that courts in the Ninth Circuit have consistently found lacking in
   satisfying the preponderance of evidence burden. Although, “[d]efendant does not need to comb
   the record for exact frequency of violation” it still must satisfy its burden to provide “competent
   evidence.” Lopez v. Aerotek, Inc., 2015 WL 2342558, *3 (C.D. Cal. May 15, 2015); Salter, 974
   F.3d 959 at 964.
           A.     Unreliability of the “Sample” of 100 Timesheets
            “Even when statistical methods such as sampling are appropriate, due concern for the
   parties' rights requires that they be employed with caution.” Duran v. U.S. Bank National Assn.,
   59 Cal.4th 1, 41 (2014); see Santos v. TWC Administration LLC, 2014 WL 12558009, at *7
   (C.D. Cal. August 4, 2014) (The court held percentages based on sample was unreliable where
   expert “did not explain the methodology he used to select the particular wage statements he
Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 4 of 7 Page ID #:1527
   Patton v. Midwest Construction Services, Inc.
   February 17, 2021
   Page 3

   reviewed, why they constitute a representative sample, or why they provide a reliable basis for
   extrapolation.”) Despite Defendant’s attempt to cure previous “factual attacks,” by declaring to a
   “random” sampling of 100 timesheets (or 418 workdays), the information extrapolated from
   these results, and therefore any calculations for the assumed 100% violation rates, is unreliable,
   for the following reasons:
       •   Defendant has failed to present any evidence that Mr. Sturgeon, or anyone else involved
           in selecting and reviewing this “survey” of 100 timesheets, is qualified as an expert to
           conduct a survey.
       •   Sturgeon’s supplemental declaration fails to address how the sampling of 100 timesheets
           was selected (i.e., whether the sampling is a true “random” sample).
       •   The supplemental declaration does not state how many putative class members fall within
           the sample.
       •   It is unknown whether the sample reflects each year within the class period, and the
           number of Defendant’s customers to which the putative class in the sample were assigned
           to work.
       •   There is neither a stated confidence level, nor a margin of error, established.
           Therefore, using 100 timesheets and extrapolating this data to calculate damages for all
   putative class members, is faulty and unreasonable. The so-called survey is nothing more than a
   collection of weak anecdotal evidence, of no use in creating class wide estimates of any values.
           B.     Defendant’s Unreliable Evidence Fails to Support a Reasonable Chain of
                  Inferences for the 100% Violation Rates
           As described in our October 11, 2019 meet and confer letter, and even after Defendant’s
   attempt to cure the deficiencies, Defendant offers no rationale to support a 100% violation rate
   set forth in Defendant’s Notice of Removal. The Ninth Circuit disfavors utilization of a 100%
   violation rate to calculate the putative class’ monetary recovery as “not grounded in real
   evidence,” and does not permit violation rates pulled out of thin air. Ibarra, 775 F.3d at 1199
   (emphasis added); see also Rutledge v. Healthport Technologies, LLC, 2017 WL 728375, at *2
   (N.D. Cal. Feb. 24, 2017).
           Plaintiff’s allegations considered in totality do not support Defendant’s theory. Plaintiff’s
   allegations of a “pattern and practice” of not providing meal periods and rest periods, and not
   compensating for all wages earned, does not mean that the Class suffered such violations on
   every single shift that they worked. First Amended Complaint “FAC”), ¶¶ 21, 30, 118, 124); see
   also Garcia v. Wal-Mart Stores, 207 F. Supp. 3d 1114, 1125 (C.D. Cal. 2016) (allegations that
   defendant employs “uniform policies” does not support a 100% violation rate.) Indeed, “ ‘a
   pattern and practice’ of doing something does not necessarily mean always doing something.”
   Ibarra, 775 F.3d at 1198-99. Similarly, the words “often” and “on occasion when” denote that
   the meal and rest period, and unpaid wages, violations did not occur every single time. FAC ¶¶
   40, 43, 52, 54-56. Moreover, allegations regarding an “automatic deduction policy” do not
   suggest there is a 100% violation rate for meal periods; it merely suggests that, Defendant
   deducted 30 minutes for a meal period for each eligible shift, regardless of whether a compliant
   meal break was provided. Id. ¶¶ 53, 68, 118, 124. In other words, putative class members may
   have received meal periods on certain occasions, and a 30-minute meal period was deducted on
   those occasions. Further, Plaintiff alleges that Defendant implemented a scheduling policy that
Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 5 of 7 Page ID #:1528
   Patton v. Midwest Construction Services, Inc.
   February 17, 2021
   Page 4

   “made it difficult” for Plaintiff and the putative Class to receive compliant meal and rest breaks.
   Id., ¶¶ 3, 51, 69, 77. To assume a 100% violation rate based on this allegation would be to
   improperly conflate the meaning of “difficult” with “impossible.” Defendant’s failure to consider
   these allegations – and its lack of “competent evidence” – calls into question the reasonableness
   of its assumption of a 100% violation rate.
           Additionally, Defendant calculates unpaid overtime at a 100% violation rate, even though
   the Sturgeon supplemental declaration provides that, based on the 100 sample timesheets, only
   60.5% of the shifts are eligible for overtime (i.e., greater than 8 hours in length.) See Harris, 980
   F.3d at 698, 700-702, fn.3 (the Ninth Circuit held that, notwithstanding being provided the
   opportunity to introduce evidence vis-à-vis a supplemental declaration, defendant still failed to
   provide the required competent evidence to support its jurisdictional allegations where plaintiff
   presented several “factual” attacks, including that defendant’s assumptions were unreasonable
   and inflated, for failure to provide information about the eligibility of meal periods, rest periods,
   and overtime.)
           Nor does Defendant cite to a single allegation in the FAC to support its calculations of a
   100% violation rate for the waiting time penalties and inaccurate wage statements. See Arias,
   936 F.3d at 926-27 (where the Court discussed that an assumption of a 100% violation rate for
   inaccurate wage statements “may prove to be reasonable” where the complaint stated that “[n]ot
   one of the paystubs that Plaintiffs received complied with Labor Code § 226 …”) (emphasis
   added.) Plaintiff’s FAC does not allege that all former employees are owed unpaid wages for the
   maximum 30 days, nor does the FAC allege that every single wage statement was inaccurate.
           Further, a general declaration, such as the one provided by Defendant, that sets forth the
   number of employees, number of workweeks, and general information about hourly wages has
   been deemed insufficient to satisfy a defendant’s burden when a defendant makes unreasonable
   assumptions, based on such a declaration alone, regarding the number of violations. See Garibay
   v. Archstone Communities LLC, 539 Fed. Appx. 763, 764 (9th Cir. 2013); Page v. Luxottica
   Retail N. Am. Inc., 2015 WL 966201, at *4 (E.D. Cal. Mar. 4, 2015) (“Courts have been
   skeptical of high CAFA estimates that rely solely on declarations with non-specific human
   resource data.”); Ornelas v. Children's Place Retail Stores, Inc., 2013 WL 2468388, at *4
   (C.D.Cal. June 5, 2013); Castaneda v. Hungry Man, Inc., 2020 WL 2614608, at *3 (C.D. Cal.,
   May 21, 2020) (following Arias, Judge Walters found that Defendant’s failure to explain
   methods used in estimation, corroborate testimony with evidence, and address documents
   actually reviewed resulted in a failure to put forth “summary-judgment-type evidence” upon
   which it can base its amount in controversy calculations.)
           Therefore, Defendant has not met the preponderance of the evidence standard.
       C. Alternatively, Should The Court Accept a 25% Violation Rate, the $5 Million
          Amount in Controversy Is Not Met
           Simply because Defendant’s alternative violation rate of 25% for claims is less than a
   100% violation rate does not suggest the lowered violation rate is reasonable. See Page, 2015
   WL 966201 at *4. However, even if the Court accepts Defendant’s assumption of a 25%
   violation rate, Defendant still cannot prove, by a preponderance of evidence, that the amount in
   controversy exceeds $5 million.
Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 6 of 7 Page ID #:1529
   Patton v. Midwest Construction Services, Inc.
   February 17, 2021
   Page 5

           Mr. Sturgeon’s supplemental declaration changed three variables: wage statements,
   workdays, and daily hours worked, and thus, the calculation of damages in Defendant’s notice of
   removal are incorrect. Regarding wage statements, Defendant claims the correct number is now
   7,218, which is nearly a third of what Defendant previously asserted. Sturgeon Suppl. Decl. ¶ 13;
   see also, Sturgeon Decl. ¶ 11. Additionally, Defendant reduces the number of workdays from
   108,160.8 to 94,670.3. Sturgeon Suppl. Decl. ¶ 9; see also, Sturgeon Decl. ¶ 8. Defendant’s new
   calculations, based on these adjustments, are provided below, and fall below the $5 million
   threshold.
   Wage-And-Hour Claims         Calculation at 25% Violation Rate1
   Meal Periods                 $22.16 average hourly pay x 94,670.3 workdays x .25 (a 25%
                                violation rate) = $524,473.46
   Rest Periods                 $22.16 average hourly pay x 94,670.3 workdays x .25 (a 25%
                                violation rate) = $524,473.46
   Overtime Wages               94,670.3 workdays x .25 hours of overtime per workday x $22.16
                                average hourly pay x 1.5 x .25 (a 25% violation rate) = $196,677.55
   Minimum Wage                 94,670.3 workdays x .25 hours of overtime per workday x $10.61
                                average minimum wage x .25 (a 25% violation rate) = $62,778.24
   Liquidated Damages           Damages in an amount equal to wages unlawfully unpaid and
                                interest thereon = $62,778.24
   Waiting Time                 720 former temporary workers x $22.16 per hour x 9.14 hours per
                                day x 30 days x .25 (a 25% violation rate) = $1,093,728.96
   Wage Statements              ((460 wage statements x $50 =23,000) + (6758 wage statements x
                                $100=675,800)) = 698,800 x .25 (a 25% violation rate) =
                                $174,700.00
   TOTAL (without               $2,639,609.91
   attorneys’ fees)
   Attorneys’ Fees2             25% of $2,639,609.91 (damages at the 25% violation rate) =

   1
     Plaintiff does not admit that a 25% violation rate is appropriate, at all. However, should the
   Court find that a 25% violation rate is reasonable, it should be applied when calculating all of the
   claims identified in Defendant’s notice of removal. Although Defendant’s notice of removal
   applies an alternative 25% violation rate to the meal and rest period claims only, because the
   unpaid wages claim is related to the meal period claim, a 25% violation rate should apply to the
   unpaid wages claim and liquidated damages claim, too. Similarly, there is no reason to
   extrapolate anything further than a 25% violation rate for waiting time penalties and inaccurate
   wage statement claims.
   2
     While courts in the Ninth Circuit have considered potential attorneys' fees in calculating the
   amount in controversy in wage-and-hour cases, Defendant’s fee estimate is based on a
   conjectural damages calculation and should be disregarded. See Campbell v. Vitran Express,
   Inc., 2010 WL 4971944, at *4 (C.D. Cal. Aug. 16, 2010) (“[B]ecause such uncertainty surrounds
   Defendant's calculation of damages and penalties, the Court cannot find that the inclusion of a
   25% attorneys' fee, which Defendant recommends, would necessarily place the amount in
   controversy over the $5,000,000 CAFA threshold.”).
Case 2:19-cv-08580-JFW-MAA Document 41-3 Filed 03/26/21 Page 7 of 7 Page ID #:1530
   Patton v. Midwest Construction Services, Inc.
   February 17, 2021
   Page 6

                                $659,902.48
   TOTAL (with                  $3,299,512.39
   attorneys’ fees)
           Therefore, even under Defendant’s own alternative 25% violation rate, damages
   (including attorneys’ fees) are less than the required $5 million under CAFA.
   Conclusion
           For the reasons set forth above, Defendant did not meet its burden that the amount-in-
   controversy exceeds $5,000,000 and that the estimate of damages in controversy and the
   violations made are reasonable, supported by “competent evidence.” As discussed above, the
   unreliability of the significantly reduced numbers and data on which Defendant relies further
   supports Plaintiff’s position that Defendant has failed to satisfy its burden of establishing
   jurisdiction. Given the above, please let us know if Defendant still plans on opposing Plaintiff’s
   intended motion to remand, or whether it will stipulate to remand.
          Please also let us know whether you are available for a phone conference on February 19
   or February 22 (after 11:00 a.m.), to meet and confer, pursuant to L.R. 7-3, regarding Plaintiff’s
   intended motion to remand.
          Thank you for your attention to the foregoing. We look forward to discussing these issues
   with you further at the meet and confer.


   Very truly yours,

                                                   MARLIN & SALTZMAN, LLP




                                                   Tatiana G. Avakian
                                                   Attorney at Law


   cc: Joseph Tojarieh, Esq.
